Exhibit 10.13(f)

AT-WILL EMPLOYMENT AGREEMENT

THIS AT-WILL EMPLOYMENT AGREEMENT (this “Agreement”) is made as of
                            , 2008 (the “Effective Date”), by and between
Cbeyond, Inc., a Delaware corporation (the “Company”), and
                                         (“Executive”). Capitalized terms used
but not otherwise defined herein have the meanings given to them in Section 3
hereof.

In consideration of the mutual promises made herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

1. At-Will Employment. Executive acknowledges and agrees that no agreement or
arrangement between Executive and the Company (including the execution and
delivery of this Agreement) shall entitle Executive to become or remain in the
employment of the Company or affect the right of the Company to terminate
Executive’s employment at any time and for any reason.

2. Termination.

(a) Severance. Subject to Section 2(d) below, in the event of a Specified
Termination of Executive’s employment, the Company shall in accordance with the
customary payroll practices of the Company, during the period beginning the day
after the date of Executive’s termination of employment with the Company and
ending on the first anniversary of such date of termination, pay Executive
severance payments to be paid at a rate equal to 100% of the annual base salary
rate in effect immediately prior to Executive’s termination of employment. If
Executive’s Specified Termination occurs at any time following the effective
date of a Change in Control, Company shall, within three business days of the
date six months following Executive’s Specified Termination, in addition to
other sums described in this paragraph, pay the Executive a sum equal to the
average of the bonus paid to the Executive by the Company over the previous
three years or—if Executive has not been employed by the Company long enough to
have been paid a bonus in a previous year—by paying the Executive a sum equal to
the amount that would have been paid to him/her if the Company were to achieve
all of the financial or other targets necessary for 100% bonus pay-out for the
calendar year during which the Specified Termination occurs.

(b) Continuation of Medical Benefits via the Consolidated Omnibus Budget
Reconciliation Act of 1985 (COBRA). Subject to Section 2(d) below, in the event
of a Specified Termination of Executive’s employment, the Company shall pay
COBRA benefits for Executive and any dependants covered by Executive’s
Company-provided health insurance on the date of his/her Specified Termination.
In the event that Executive had no Company-provided health insurance upon the
date of his/her Specified Termination, he/she shall not be eligible for any
benefits otherwise available under this paragraph.

 

1



--------------------------------------------------------------------------------

(c) Stock Awards.

(i) In the event of a Specified Termination of Executive’s employment following
the effective date of a Change in Control, the vesting and/or exercisability of
each of Executive’s outstanding Stock Awards shall be automatically accelerated
on the date of termination.

(ii) In the event of a Specified Termination of Executive’s employment prior to
the effective date of a Change in Control, the vesting and/or exercisability of
twenty percent (20%) of each of Executive’s outstanding Stock Awards shall be
automatically accelerated on the date of termination (i.e., if forty percent
(40%) of each Stock Award is vested as of the date of termination, then after
such termination sixty percent (60%) of such Stock Award shall be vested and
forty percent (40%) shall be unvested).

(iii) In the event of a termination of Executive’s employment by reason of
Executive’s death, the vesting and/or exercisability of each of Executive’s
outstanding Stock Awards shall be automatically accelerated on the date of
death.

(iv) In the event of a termination of Executive’s employment by reason of
Executive’s Disability, the vesting and/or exercisability of each of Executive’s
outstanding Stock Awards shall be automatically accelerated on the date of
termination so that sixty percent (60%) of each such Stock Award shall be vested
and/or exercisable (i.e., to the extent, but only to the extent, that less than
sixty percent (60%) of an outstanding Stock Award has not already vested upon
such termination of employment, such Stock Award will vest as of the date of
such termination so that sixty percent (60%) of such Stock Award shall be
vested.

(v) With respect to all Stock Awards granted to Executive on or after the
Effective Date, in the event of a Specified Termination of Executive’s
employment, such Stock Awards shall remain exercisable for a period of one
(1) year following the date of Executive’s termination. With respect to all
Stock Awards granted to Executive prior to the Effective Date, such Stock Awards
shall remain exercisable following Executive’s termination of employment as set
forth in the award agreements pursuant to which such Stock Awards were granted.

(vi) Except as specifically provided in Section 2(b)(v) above, this Section 2(b)
shall supersede any other agreement with respect to the acceleration of
Executive’s Stock Awards as a result of a termination of Executive’s employment,
death, Disability and/or a Change in Control, including, without limitation, the
applicable provisions of any award agreements pursuant to which such Stock
Awards were granted. Such award agreements will continue to govern Executive’s
Stock Awards to the extent not expressly superseded by this Agreement.

(d) Release Prior to Payment of Benefits. Upon the occurrence of a Specified
Termination of Executive’s employment, and prior to the payment of any benefits
under this

 

2



--------------------------------------------------------------------------------

Agreement on account of such Specified Termination, Executive shall execute a
release (the “Release”) in the form attached hereto and incorporated herein as
Exhibit A or Exhibit B, as applicable. Such Release shall specifically relate to
all of Executive’s rights and claims in existence at the time of such execution
and shall confirm Executive’s obligations under Section 3 of this Agreement. It
is understood that, if specified in the applicable Release, Executive has a
certain number of calendar days to consider whether to execute such Release, and
Executive may revoke such Release within seven (7) calendar days after
execution. In the event Executive does not execute such Release within the
period specified in the applicable Release, or if Executive revokes such Release
within the subsequent seven (7) day period, no benefits shall be payable under
this Agreement.

3. Confidentiality, Noncompete, and Nonsolicitation.

(a) Nondisclosure and Nonuse of Confidential Information. Executive shall not
disclose or use at any time, either during Executive’s employment with the
Company or thereafter, any Confidential Information (as defined below) of which
Executive is or becomes aware, whether or not such information is developed by
Executive, except to the extent that such disclosure or use is directly related
to and required by Executive’s performance of duties assigned to Executive by
the Company; provided that nothing herein shall restrict Executive from
disseminating personal knowledge gained during the course of Executive’s
employment with the Company after the second anniversary of the termination of
Executive’s employment with the Company to the extent such personal knowledge is
not the property of the Company. Executive shall take all appropriate steps to
safeguard Confidential Information and to protect it against disclosure, misuse,
espionage, loss and theft. As used in this Agreement, the term “Confidential
Information” means information that is not generally known to the public and
that is used, developed or obtained by the Company in connection with its
business, including but not limited to (i) products or services, (ii) fees,
costs and pricing structures, (iii) designs, (iv) analysis, (v) drawings,
photographs and reports, (vi) computer software, including operating systems,
applications and program listings, (vii) flow charts, manuals and documentation,
(viii) data bases, (ix) accounting and business methods, (x) inventions,
devices, new developments, methods and processes, whether patentable or
unpatentable and whether or not reduced to practice, (xi) customers and clients
and customer or client lists, (xii) copyrightable works, (xiv) all technology
and trade secrets, (xv) business plans and financial models, and (xvi) all
similar and related information in whatever form. Confidential Information shall
not include any information that has been published in a form generally
available to the public prior to the date Executive proposes to disclose or use
such information. Information shall not be deemed to have been published merely
because individual portions of the information have been separately published,
but only if all material features constituting such information have been
published in combination. Notwithstanding the foregoing, “Confidential
Information” shall not include any information (a) of which Executive became
aware prior to Executive’s affiliation with the Company (b) of which Executive
learns from sources other than the Company, whether prior to or after such
information is actually disclosed by the Company, or (c) which is disclosed in a
prospectus or other documents for dissemination to the public.

 

3



--------------------------------------------------------------------------------

(b) The Company’s Ownership of Intellectual Property.

(i) Acknowledgment of Company Ownership. In the event that Executive as part of
Executive’s activities on behalf of the Company generates, authors or
contributes to any invention, design, new development, device, product, method
or process (whether or not patentable or reduced to practice or constituting
Confidential Information), any copyrightable work (whether or not constituting
Confidential Information) or any other form of Confidential Information relating
directly or indirectly to the Company’s business as now or hereafter conducted
(collectively, “Intellectual Property”), Executive acknowledges that such
Intellectual Property is the exclusive property of the Company and hereby
assigns all right, title and interest in and to such Intellectual Property to
the Company. Any copyrightable work prepared in whole or in part by Executive
will be deemed “a work made for hire” under Section 201(b) of the 1976 Copyright
Act, and the Company shall own all of the rights comprised by the copyright
therein. Executive shall promptly and fully disclose all Intellectual Property
to the Company and shall cooperate with the Company to protect the Company’s
interests in and rights to such Intellectual Property (including providing
reasonable assistance in securing patent protection and copyright registrations
and executing all documents as reasonably requested by the Company, whether such
requests occur prior to or after termination of Executive’s employment with the
Company).

(ii) Executive Invention. Executive understands that paragraph (b)(i) of
Section 3 of this Agreement regarding the Company’s ownership of Intellectual
Property does not apply to any invention for which no equipment, supplies,
facilities or trade secret information of the Company were used and which was
developed entirely on Executive’s own time, unless (i) the invention relates to
the business of the Company or to the Company’s actual or demonstrably
anticipated research or development or (ii) the invention results from any work
performed by Executive for the Company.

(c) Delivery of Materials upon Termination of Employment. As requested by the
Company from time to time and upon the termination of Executive’s employment
with the Company for any reason, Executive shall promptly deliver to the Company
all copies and embodiments, in whatever form, of all Confidential Information
and Intellectual Property in Executive’s possession or within Executive’s
control (including, but not limited to, written records, notes, photographs,
manuals, notebooks, documentation, program listings, flow charts, magnetic
media, disks, diskettes, tapes and all other materials containing any
Confidential Information or Intellectual Property) irrespective of the location
or form of such material and, if requested by the Company, Executive shall
provide the Company with written confirmation that all such materials have been
delivered to the Company.

(d) Noncompete. Executive acknowledges and agrees with the Company that (i) in
the course of Executive’s employment with the Company Executive shall become
familiar with the trade secrets of the Company and with other Confidential
Information concerning the Company, (ii) Executive’s services to the Company are
unique in nature and of an extraordinary value to the Company, and (iii) the
Company could be irreparably damaged if Executive were to provide similar
services to any person or entity competing with any of the Company or engaged

 

4



--------------------------------------------------------------------------------

in a similar business. In consideration of good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Executive covenants
and agrees with the Company that during the period beginning on the date hereof
and ending on the first anniversary of the date of the termination of
Executive’s employment with the Company (the “Noncompete Period”), Executive
shall not, directly or indirectly, either for himself or for or through any
other Person, participate in any business or enterprise conducting business in
any Covered MSA which provides or proposes to provide local, long distance,
internet access, or other data, voice or internet services of the type the
Company provides or proposes to provide as evidenced by a business plan which
has been approved by or submitted to the Board, which in the case of a submitted
business plan, has not been rejected by the Board; provided that after such
termination of employment, nothing herein shall prohibit Executive (1) from
engaging in any activity in which he or she did not engage on behalf of the
Company prior to such termination of employment or (2) from entering into any
employment in, or with an employer that conducts business in, any Covered MSA if
Executive has not performed any services on behalf of the Company in such
Covered MSA. Without limiting the generality of the foregoing, Executive agrees
that, during the Noncompete Period, Executive shall not compete against the
Company by soliciting any customer or prospective customer of the Company in any
Covered MSA with whom Executive had any business dealings or contracts on behalf
of the Company during the two years prior to the such termination of employment.
Executive agrees that this covenant is reasonable with respect to its duration,
geographical area and scope. For purposes of this Agreement, (i) the term
“participate in” includes having any direct or indirect interest in any Person,
whether as a sole proprietor, owner, stockholder, partner, joint venture,
creditor or otherwise, or rendering any direct or indirect service or assistance
to any Person (whether as a director, officer, manager, supervisor, employee,
agent, consultant or otherwise), other than owning up to 5% of the outstanding
stock of any class that is publicly traded, (ii) the term “MSA” means
metropolitan statistical area and (iii) the term “Covered MSA” means the MSAs
set forth on Schedule I attached hereto (it being understood that the Company
has been formed for the purpose of carrying on business in all of the Covered
MSAs).

(e) Nonsolicitation. During the Noncompete Period, Executive shall not
(i) induce or attempt to induce any employee of the Company to leave the employ
of the Company, or in any way interfere with the relationship between the
Company and any employee thereof, or (ii) call on, solicit or service any
customer, supplier, licensee, licensor or other business relation of the Company
in order to induce or attempt to induce any such Person to cease doing business
with the Company, or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation and the Company (including
making any negative statements or communications concerning the Company).

(f) Non-Disparagement. During the Noncompete Period and in perpetuity
thereafter, Executive shall not directly or indirectly make any statement that
will or may have the effect of disparaging the Company, or which is or may be
derogatory of the Company

(g) Judicial Modification. If the final judgment of a court of competent
jurisdiction declares that any term or provision of this Section 3 is invalid or
unenforceable, the parties agree that the court making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration, or geographic area of the term or provision, to delete

 

5



--------------------------------------------------------------------------------

specific words or phrases, or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, and this Agreement shall be enforceable as so modified after the
expiration of the time within which the judgment or decision may be appealed.

3. Definitions.

“Board” means the board of directors of the Company.

“Cause” means (a) Executive’s theft or embezzlement, or attempted theft or
embezzlement, of money or property of the Company, Executive’s perpetration or
attempted perpetration of fraud, or Executive’s participation in a fraud or
attempted fraud, on the Company, or Executive’s unauthorized appropriation of,
or attempt to misappropriate, any tangible or intangible assets or property of
the Company, (b) any act or acts of disloyalty, moral turpitude or material
misconduct by Executive injurious to the interest, property, value, operations,
business or reputation of the Company, or Executive’s conviction of a crime
which results in injury to the Company, (c) Executive’s repeated refusal (other
than by reason of Disability) to carry out reasonable instructions by
Executive’s superiors or the Board, (d) Executive’s willful violation of Company
policies resulting in material harm to the Company, or (e) Executive’s
conviction of a felony or a crime involving moral turpitude.

“Change in Control” means and includes each of the following:

(a) the acquisition, directly or indirectly, by any “person” or “group” (as
those terms are defined in Sections 3(a)(9), 13(d) and 14(d) of the Exchange Act
and the rules thereunder) of “beneficial ownership” (as determined pursuant to
Rule 13d-3 under the Exchange Act) of securities entitled to vote generally in
the election of directors (“voting securities”) of the Company that represent
fifty percent (50%) or more of the combined voting power of the Company’s then
outstanding voting securities, other than:

(i) an acquisition by a trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any person controlled by the Company or by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any person controlled
by the Company, or

(ii) an acquisition of voting securities by the Company or a corporation owned,
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of the stock of the Company, or

(iii) an acquisition of voting securities pursuant to a transaction described in
subsection (c) below that would not be a Change in Control under subsection (c),
or

(iv) an acquisition of voting securities pursuant to the Company’s initial
public offering of its common stock;

 

6



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the following event shall not constitute an
“acquisition” by any person or group: an acquisition of the Company’s securities
by the Company which causes the Company’s voting securities beneficially owned
by a person or group to represent fifty percent (50%) or more of the combined
voting power of the Company’s then outstanding voting securities; or

(b) during any one-year period, individuals who, at the beginning of such
period, constitute the Board together with any new director(s) (other than a
director designated by a person who shall have entered into an agreement with
the Company to effect a transaction described in subsections (a) or (c) above
whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the two year
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof; or

(c) the consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets or (z) the
acquisition of assets or stock of another entity, in each case other than a
transaction:

(i) which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

(ii) after which no person or group beneficially owns voting securities
representing fifty percent (50%) or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this paragraph (ii) as beneficially owning fifty percent
(50%) or more of combined voting power of the Successor Entity solely as a
result of the voting power held in the Company prior to the consummation of the
transaction; or

(d) the Company’s stockholders approve a liquidation or dissolution of the
Company.

For purposes of subsection (a) above, the calculation of voting power shall be
made as if the date of the acquisition were a record date for a vote of the
Company’s stockholders, and for purposes of subsection (c) above, the
calculation of voting power shall be made as if the date of the consummation of
the transaction were a record date for a vote of the Company’s stockholders.

“Disability” means the Participant is unable to engage in any substantial
gainful activity by reason of a medically determinable physical or mental
impairment that is expected to result in death or that has lasted or is expected
to last for a continuous period of not less than 12 months, as determined by the
Board in its sole discretion.

 

7



--------------------------------------------------------------------------------

Executive shall have resigned for “Good Reason” if the Company, without
Executive’s prior written consent: (i) significantly reduces the
responsibilities and/or duties of Executive, excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by the Company promptly after receipt of notice thereof given by
Executive; (ii) reduces Executive’s base salary except that this clause shall
not apply if the salary reduction is of not more than 10% and is applicable to
all Company executives above the rank of Vice President, (iii) reduces
Executive’s bonus opportunity except that this clause shall not apply if the
bonus opportunity reduction is applicable to all Company executives above the
rank of Vice President, (iv) materially reduces the aggregate benefits provided
to Executive, or (v) changes the location of Executive’s office to a location
which is fifty (50) miles or more from the office where Executive is located on
the date hereof. “Good Reason” shall also include the failure of a successor to
the Company to assume this Agreement.

“Person” means any individual, partnership, corporation, limited liability
company, association, joint stock company, trust, joint venture, unincorporated
organization and any governmental entity or any department, agency or political
subdivision thereof.

“Specified Termination” means a termination of Executive’s employment by the
Company without Cause or the resignation of Executive for Good Reason.

“Stock Awards” means all stock options, restricted stock and such other awards
granted pursuant to the Company’s stock option and equity incentive award plans
or agreements and any shares of stock issued upon exercise thereof.

4. Miscellaneous Provisions.

(a) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

(b) Complete Agreement. This Agreement, those documents expressly referred to
herein and the other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way,
including, without limitation, all written and oral agreements with respect to
severance benefits and accelerated vesting and/or exercisability of Executive’s
Stock Awards in the event of employment termination.

(c) Remedies. Each of the parties to this Agreement shall be entitled to enforce
its rights under this Agreement specifically, to recover damages and costs
(including

 

8



--------------------------------------------------------------------------------

reasonable attorney’s fees) caused by any breach of any provision of this
Agreement and to exercise all other rights existing in its favor. The parties
hereto agree and acknowledge that money damages would not be an adequate remedy
for any breach of the provisions of this Agreement and that any party may in its
sole discretion apply to any court of law or equity of competent jurisdiction
for specific performance (without posting a bond or other security) and/or other
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.

(d) Amendment, Modification, or Waiver. The provisions of this Agreement may be
amended, modified, or waived only with the prior written consent of the Company
and Executive.

(e) Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or legal holiday in the
States of Illinois or Georgia, the time period shall be automatically extended
to the business day immediately following such Saturday, Sunday or holiday.

(f) Descriptive Headings; Interpretation; No Strict Construction. The
descriptive headings of this Agreement are inserted for convenience only and do
not constitute a substantive part of this Agreement. Whenever required by the
context, any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular forms of nouns, pronouns,
and verbs shall include the plural and vice versa. Reference to any agreement,
document or instrument means such agreement, document or instrument as amended
or otherwise modified from time to time in accordance with the terms thereof,
and if applicable hereof. The use of the words “include” or “including” in this
Agreement shall be by way of example rather than by way of limitation. The use
of the words “or,” “either” or “any” shall not be exclusive. The parties hereto
have participated jointly in the negotiation and drafting of this Agreement. In
the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.

(g) Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when (a) delivered personally to
the recipient, (b) telecopied to the recipient (with hard copy sent to the
recipient by reputable overnight courier service (charges prepaid) that same
day) if telecopied before 5:00 p.m. Atlanta, Georgia time on a business day, and
otherwise on the next business day, or (c) one business day after being sent to
the recipient by reputable overnight courier service (charges prepaid). Such
notices, demands and other communications shall be sent to the following Persons
at the following addresses:

 

9



--------------------------------------------------------------------------------

To the Company:

 

Cbeyond Communications, Inc. 320 Interstate North Parkway, SE Suite 300 Atlanta,
Georgia 30339 Attention:        President Telephone:        (678) 424-2600
Telecopy:        (678) 424-2500

To Executive: at the address set forth in the Company’s records.

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

(h) Successors and Assigns. This Agreement shall bind the parties hereto and
their respective successors and assigns and shall inure to the benefit of and be
enforceable by the parties hereto and their respective successors and assigns
whether so expressed or not.

(i) CHOICE OF LAW. THE QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT AND THE EXHIBITS HERETO SHALL
BE GOVERNED BY THE INTERNAL LAW, AND NOT THE LAW OF CONFLICTS, OF THE STATE OF
GEORGIA.

(j) Counterparts. This Agreement may be executed in separate counterparts, none
of which need contain the signature of more than one party hereto but each of
which shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(k) Delivery by Facsimile. This Agreement, the agreements referred to herein,
and each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent signed and delivered by means of a facsimile machine,
shall be treated in all manner and respects as an original agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. At the request
of any party hereto or to any such agreement or instrument, each other party
hereto or thereto shall reexecute original forms thereof and deliver them to all
other parties. No party hereto or to any such agreement or instrument shall
raise the use of a facsimile machine to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of a facsimile machine as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.

(l) Code Section 409A. This Agreement shall be interpreted, construed and
administered in a manner that satisfies the requirements of Sections 409A of the
Internal

 

10



--------------------------------------------------------------------------------

Revenue Code of 1986, as amended from time to time and the Treasury Regulations
thereunder (the “Code”), and any payment scheduled to be made hereunder that
would otherwise violate Section 409A of the Code shall be delayed to the extent
necessary for this Agreement and such payment to comply with Section 409A of the
Code.

(m) Arbitration. Any dispute, claim or controversy based on, arising out of or
relating to Executive’s employment or this Agreement shall be settled by final
and binding arbitration in Atlanta, Georgia, before a single neutral arbitrator
in accordance with the National Rules for the Resolution of Employment Disputes
(the “Rules”) of the American Arbitration Association, and judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction. If
the parties are unable to agree upon an arbitrator, one shall be appointed by
the AAA in accordance with its Rules. Each party shall pay the fees of its own
attorneys, the expenses of its witnesses and all other expenses connected with
presenting its case; however, Executive and the Company agree that, to the
extent permitted by law, the arbitrator may, in his discretion, award reasonable
attorneys’ fees to the prevailing party. Other costs of the arbitration,
including the cost of any record or transcripts of the arbitration, AAA’s
administrative fees, the fee of the arbitrator, and all other fees and costs,
shall be borne by the Company. This Section 4(m) is intended to be the exclusive
method for resolving any and all claims by the parties against each other for
payment of damages under this Agreement or relating to Executive’s employment;
provided, however, that neither this Agreement nor the submission to arbitration
shall limit the parties’ right to seek provisional relief, including, without
limitation, injunctive relief, in any court of competent jurisdiction to the
extent permitted by applicable law. Seeking any such relief shall not be deemed
to be a waiver of such party’s right to compel arbitration. Both Executive and
the Company expressly waive their right to a jury trial. Each party warrants
that it was represented by counsel in the negotiation and execution of this
Agreement, including the attorneys’ fees provision herein.

*    *    *    *

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this At-Will Employment
Agreement on the date first written above.

 

CBEYOND COMMUNICATIONS, INC. By:     Its:  

 

Date:  

 

EXECUTIVE Signature:  

 

Name:   Date:  

 

 

12



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

(INDIVIDUAL TERMINATION)

[The language in this Release may change based on legal developments and
evolving best practices; this form is provided as an example of what will be
included in the final Release document.]

Certain capitalized terms used in this Release are defined in the At-Will
Employment Benefits Agreement (the “Agreement”) which I have executed and of
which this Release is a part.

I hereby confirm my obligations under Section 3 of the Agreement.

Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to the date I execute
this Release, including, but not limited to: all such claims and demands
directly or indirectly arising out of or in any way connected with my employment
with the Company or the termination of that employment, including but not
limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of disputed compensation; claims pursuant to
any federal, state or local law or cause of action including, but not limited
to, the federal Civil Rights Act of 1964, as amended; the federal Age
Discrimination in Employment Act of 1967, as amended (“ADEA”); the federal
Employee Retirement Income Security Act of 1974, as amended; the federal
Americans with Disabilities Act of 1990; tort law; contract law; statutory law;
common law; wrongful discharge; discrimination; fraud; defamation; emotional
distress; and breach of the implied covenant of good faith and fair dealing;
provided, however, that nothing in this paragraph shall be construed in any way
to release the Company from its obligation to indemnify me pursuant to the
Company’s indemnification obligation pursuant to agreement or applicable law.

[INCLUDE IF EXECUTIVE IS AGE 40 OR OLDER AT TIME OF TERMINATION: I acknowledge
that I am knowingly and voluntarily waiving and releasing any rights I may have
under ADEA. I also acknowledge that the consideration given under the Agreement
for the waiver and release in the preceding paragraph hereof is in addition to
anything of value to which I was already entitled. I further acknowledge that I
have been

 

A-1



--------------------------------------------------------------------------------

advised by this writing, as required by the ADEA, that: (A) my waiver and
release do not apply to any rights or claims that may arise on or after the date
I execute this Release; (B) I have the right to consult with an attorney prior
to executing this Release; (C) I have twenty-one (21) days to consider this
Release (although I may choose to voluntarily execute this Release earlier);
(D) I have seven (7) days following the execution of this Release by the parties
to revoke the Release; and (E) this Release shall not be effective until the
date upon which the revocation period has expired, which shall be the eighth day
after this Release is executed by me.]

 

EXECUTIVE

Signature:

 

 

Name:   Date:  

 

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

RELEASE

(GROUP TERMINATION)

[The language in this Release may change based on legal developments and
evolving best practices; this form is provided as an example of what will be
included in the final Release document.]

Certain capitalized terms used in this Release are defined in the At-Will
Employment Agreement (the “Agreement”) which I have executed and of which this
Release is a part.

I hereby confirm my obligations under Section 3 of the Agreement.

Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to the date I execute
this Release, including, but not limited to: all such claims and demands
directly or indirectly arising out of or in any way connected with my employment
with the Company or the termination of that employment, including but not
limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of disputed compensation; claims pursuant to
any federal, state or local law or cause of action including, but not limited
to, the federal Civil Rights Act of 1964, as amended; the federal Age
Discrimination in Employment Act of 1967, as amended (“ADEA”); the federal
Employee Retirement Income Security Act of 1974, as amended; the federal
Americans with Disabilities Act of 1990; tort law; contract law; statutory law;
common law; wrongful discharge; discrimination; fraud; defamation; emotional
distress; and breach of the implied covenant of good faith and fair dealing;
provided, however, that nothing in this paragraph shall be construed in any way
to release the Company from its obligation to indemnify me pursuant to the
Company’s indemnification obligation pursuant to agreement or applicable law.

[INCLUDE IF EXECUTIVE IS AGE 40 OR OLDER AT TIME OF TERMINATION: I acknowledge
that I am knowingly and voluntarily waiving and releasing any rights I may have
under ADEA. I also acknowledge that the consideration given under the Agreement
for the waiver and release in the preceding paragraph hereof is in addition to
anything of value to which I was already entitled. I further acknowledge that I
have been advised by this writing, as required by the ADEA, that: (A) my waiver
and release do not apply

 

B-1



--------------------------------------------------------------------------------

to any rights or claims that may arise on or after the date I execute this
Release; (B) I have the right to consult with an attorney prior to executing
this Release; (C) I have forty-five (45) days to consider this Release (although
I may choose to voluntarily execute this Release earlier); (D) I have seven
(7) days following the execution of this Release by the parties to revoke the
Release; (E) this Release shall not be effective until the date upon which the
revocation period has expired, which shall be the eighth day after this Release
is executed by me; and (F) I have received with this Release a detailed list of
the job titles and ages of all employees who were terminated in this group
termination and the ages of all employees of the Company in the same job
classification or organizational unit who were not terminated.]

 

EXECUTIVE

Signature:

 

 

Name:

 

Date:

 

 

 

B-2



--------------------------------------------------------------------------------

SCHEDULE I

Covered MSAs

Atlanta

Boston

New York City

Miami

Washington, D.C.

Los Angeles

Chicago

Philadelphia

Houston

Detroit

Dallas

San Francisco

San Diego

Seattle

Denver

Tampa/Orlando

Charlotte

Raleigh

Cleveland

St. Louis

Phoenix

New Orleans

Kansas City

Minneapolis

Portland

Newark

Baltimore

Tampa

Pittsburg